DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 1-16 in the reply filed on 12/7/2020 is acknowledged.
Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/7/2020.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 14 and 15 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Nicholas (U.S. 4,916,878).
Re Claims 1, 2, 14, and 15 Nicholas teaches a compression seal/deflect plate (11,311,411,511) with a lower wall configured to be secured to the top-plate of the wooden frame; an upper wall above the lower wall and in spaced apart facing relation with the lower wall; and a plurality of spring members/means for dampening a force applied to the upper wall connecting the lower wall to the upper wall, each spring member configured to deform in response to a force applied to the upper wall to limit deflection of the top-plate.  
The limitation “for a wooden frame of a building that includes a top- plate” is functional language directed to the intended use of a product and is afforded only limited weight.  Furthermore, the claim language is directed to the deflect plate only.  The wooden frame and top plate are not positively claimed.
The spring members/means for dampening force are capable of deforming from an uncompressed shape to a compressed shape in response to a compressive force applied on the upper wall, wherein the uncompressed shape does not extend beyond a volume bounded by the lower wall and the upper wall, and wherein the compressed shape does not extend beyond a volume bounded by the lower wall and the upper wall.  (Figures 1-9, annotated Figure)

    PNG
    media_image1.png
    765
    629
    media_image1.png
    Greyscale


In re Claim 3, the limitation “to deform inwardly in response to a vertical force” is functional language directed to the intended use of a product and is afforded only limited weight. Nicholas teaches that there are multiple spring members that deform inwardly under a force load.  Regarding the requirement of a vertical force, as was noted, the claim language is directed to the deflect plate only.   The deflect plate, by 
In re Claim 4, Nicholas teaches the first spring member includes a first planar portion connected (directly or indirectly) to the lower wall and oriented at an angle with respect to a second planar portion connected (directly or indirectly) to the upper wall, and the second spring member includes a first planar portion connected (directly or indirectly)  to the lower wall and oriented at an angle with respect to a second planar portion connected (directly or indirectly) to the upper wall. (Figures 1-9, annotated Figure)
In re Claims 5-7, Nicholas teaches the plurality of spring members further includes a tubular portion, the tubular portion being connected to the lower wall by a first planar portion extending upwardly from the lower wall, and the tubular portion being connected to the upper wall by a second planar portion depending downwardly from the upper wall.  (Figures 1-9, annotated Figure) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholas (U.S. 4,916,878)
In re Claim 8-11 and 16, Nicholas has been previously discussed but does not teach that the deflect plate made from dyed rubber that has been extruded or 3D-printed.  
It would have been obvious to one having ordinary skill in the art to use dyed rubber, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  It would be obvious to use rubber, because rubber is a durable and flexible material that can readily withstand compressive loads.
In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e deflect plate, does not depend on its method of production, i.e.extrusion or 3D printing ----. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  The final product taught be Nicholas meets the limitations of the final product of applicant’s claim.  
In re Claim 12, Nicholas has been previously discussed but does not teach a deflect plate with the dimensions specified in the claims.  It would have been obvious to one having ordinary skill in the art to have the deflect plate with these specified dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable values or ranges .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






AGB
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633